DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
In line 11 of claim 1, “a recess a top face” should likely be --a recess in a top face--
Claim 1 recites “a first face” in line 2 and was amended to recite “a top face” in line 11, it is unclear if Applicant intends the front face and the top face to refer to the same portion of the elongated track member or two different faces of the track member. For purposes of examination, the limitation of a top face will be interpreted in light of the disclosure as the same as the first face
In lines 8-9 of claim 13, “member, locking” should likely be --member, wherein locking--
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al., US 10,961,747 [hereinafter: Myers], in view of Hsia, US Pub. 2004/0036301, and Mahadeo, US Pub. 2018/0313120.

Regarding claim 1, Myers discloses a portable door lock assembly (Fig. 1), comprising:
an elongated track member (30 Fig. 5) having a recess (80 Fig. 5) along a first face (Fig. 5);
a first foundation member (50 Fig. 5) having a body (illustrated in Fig. 5) permitted to translate along the elongated track member (col. 2 lines 54-57), the foundation member including:
an arm member (130 Fig. 5) extending outward from the body at an angle relative to an axis of the elongated track member (illustrated in Fig. 1); and
a latch (90, 100, 120, 110 Fig. 5) coupled to the foundation (col. 2 lines 45-46) and configured to selectively engage a recess (80 Fig. 5) in a top face of the elongated track member (see claim objection above) (Fig. 5 illustrates a recess on the first/top face; col. 2 lines 47-49), the latch configured to selectively secure the foundation member to a position along the elongated track member (col. 2 lines 47-49); and
a second foundation member (60 Fig. 5) coupled to a second end of the elongated track (Fig. 5), the second foundation member having a second arm member (150 Fig. 5);
wherein the arm member and the second arm member are located on opposing faces of the first foundation member and the second foundation member (Fig. 1 depicts the arm member 130 extending from a face of the first foundation member opposite to the face of the second foundation member from which the second arm member 150 extends), the first foundation member being able to translate relative to the second foundation member (col. 4 lines 9-11: the first foundation member 50 is able to move independently from the second foundation member, corresponding to being able to translate relative to the second foundation member).
 Myers is silent to the elongated track member including a stop at a first end, the stop having a width larger than a width of the elongated track member. 
Hsia teaches a stop (7 Fig. 3) at a first end (Fig. 1 illustrates the stop at a first end of the plate 2), the stop having a width larger than a width of an elongated track member ([0027]; Fig. 3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated track member disclosed by Myers to further include a stop at a first end, the stop having a width larger than a width of the elongated track member, as taught by Hsia, in order to avoid losing the foundation member by preventing the foundation member from being separated from the elongated track member (Hsia [0030]).
Myers, in view of Hsia, is silent to the arm member able to rotate relative to the first foundation member.
Mahadeo teaches an arm member (1 Fig. 6) able to rotate relative to a first foundation member (3 Fig. 6; [0016]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm member taught by Myers, in view of Hsia, to be able to rotate relative to the foundation member for compact storage and transportation, as taught by Mahadeo, in order to allow the device to be easily stored when not in use (Mahadeo [0016]). 

Regarding claim 2, Myers in view of Hsia and Mahadeo teaches the assembly of claim 1. As modified above, Myers, in view of Hsia and Mahadeo, teaches as stop at a first end (corresponding to the left end illustrated in Myers Fig. 5). Myers, in view of Hsia and Mahadeo teaches the arm member is located on a face of the first foundation member opposite to the stop (Myers Fig. 5 depicts the arm member 130 on a side opposite the first end).

	Regarding claim 3, Myers, in view of Hsia, teaches the assembly of claim 1, wherein the arm member being configured to pivot relative to the body about an arm axis for compact storage and transportation (as modified above by Mahadeo [0016]). 

Regarding claim 4, Myers, in view of Hsia and Mahadeo, teaches the assembly of claim 1, wherein the latch is configured to pivot (Myers col. 2 lines 50-51) so as to selectively engage the recess (Myers col. 2 lines 54-59), the latch permitting selective translation of the foundation member along the track (Myers col. 2 lines 54-59). 

Regarding claim 5, Myers, in view of Hsia and Mahadeo, teaches the assembly of claim 4, wherein the latch is spring biased (Myers col. 2 lines 46-49) to maintain contact with the elongated track member when at rest (Myers col. 2 lines 46-49, 57-59). 

Regarding claim 6, Myers, in view of Hsia and Mahadeo, teaches the assembly of claim 5, wherein the latch passes into the recess at rest (Myers col. 2 lines 46-49, 57-59) and is pivoted out of the recess when the spring is compressed so as to permit translation of the foundation member (Myers col. 2 lines 49-59). 

Regarding claim 9, Myers, in view of Hsia and Mahadeo, teaches the assembly of claim 1. Myers, in view of Hsia and Mahadeo, teaches a body of the second foundation member (Myers 60 Fig. 5). However, Myers, as modified above Hsia and Mahadeo, is silent to the second arm member being configured to pivot relative to a body of the second foundation member. 
Mahadeo teaches a second arm member (2 Fig. 6) is configured to pivot relative to a body (3 Fig. 6; [0016]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second arm member and body of the second foundation member taught by Myers, in view of Hsia and Mahadeo, such that the second arm member is configured to pivot relative to a body of the second foundation member, as taught by Mahadeo, in order to allow the device to be easily stored when not in use (Mahadeo [0016]).

Regarding claim 10, Myers, in view of Hsia and Mahadeo, teaches the assembly of claim 1. However, Myers, as modified by Hsia and Mahadeo, is silent to both the arm member and the second arm member are configured to pivot relative to the elongated track member about a corresponding set of arm axes.
Mahadeo teaches an arm member (1 Fig. 5) and a second arm member (2 Fig. 5) are configured to pivot about a corresponding set of arm axes (31 Fig. 6 and 32 Fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second arm member and body of the second foundation member taught by Myers, in view of Hsia and Mahadeo, such the arm member and the second arm member are configured to pivot relative to the elongated track member about a corresponding set of arm axes, as suggested by Mahadeo, in order to allow the device to be easily stored when not in use (Mahadeo [0016]).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myers, US 10,961,747, in view of Mahadeo, US Pub. 2018/0313120.

Regarding claim 13, Myers discloses a method for using a portable door lock assembly for holding a hinged door (3 Fig. 6) in a closed position (Fig. 10) with respect to a wall (2, 4 Fig. 6), the method comprising:
positioning the portable door lock assembly between the door and the wall (Fig. 8), wherein the door and the wall are located between one or more arm members (130 Fig. 5) of a foundation member (50 Fig. 5) and one or more arm members (20 Fig. 5) of an elongated track member (10 Fig. 5), the one or more arm members of the track member being located proximate a first end of the track member (Fig. 5);
translating the foundation member along the track member towards the first end of the track member (movement from Fig. 8 to Fig. 9);
locking the foundation member with respect to the elongated track member (col. 2 lines 57-66), locking the foundation member with respect to the track member includes one or more latches (90 Fig. 5) in communication with the foundation member (col. 2 lines 45-49), the one or more latches are configured to selectively engage with one or more recesses (80 Fig. 5) of the elongated track member (col. 2 lines 55-59), wherein the engagement between the one or more latches with the corresponding one or more recesses prevents the foundation member from translating a direction along the track member (col. 2 lines 45-59; col. 4 lines 16-21), the one or more latches being accessible from a single side of the door and wall (Figs. 10-11). 
However, Myers is silent to the method comprising rotating one or more arm members relative to a foundation member such that the one or more arm members are at an angle relative to an axis of an elongated track member.
Mahadeo teaches rotating one or more arm members (1 Fig. 6) relative to a foundation member (3 Fig. 6; [0016]) such that the one or more arm members are at an angle relative to an axis of an elongated track member (Fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for using a portable door lock assembly disclosed by Myers, to additionally include rotating the one or more arm members relative to the foundation member such that the one or more arm members are at an angle relative to an axis of the elongated track member, as taught by Mahadeo, in order to allow the device to be easily stored when not in use and set up when needed (Mahadeo [0016]). 
Myers, as modified by Mahadeo, while teaching a door and wall, does not explicitly teach the method for using a portable door lock assembly is for holding a hinged stall door in a closed position with respect to a restroom stall wall. Mahadeo teaches a portable door lock assembly for holding a hinged stall door in a closed position with respect to a restroom stall wall (Mahadeo [0013]). it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the method for using a portable door lock taught by Myers, in view of Mahadeo, is capable of being used with a hinged stall door and a restroom stall wall, as suggested by Mahadeo, with a reasonable expectation of success. See MPEP 2114.

	Regarding claim 16, Myers, in view of Mahadeo, teaches the method of claim 13, wherein the direction along the track member is away from the first end of the track member (Myers col. 4 lines 16-21).

	Regarding claim 17, Myers, in view of Mahadeo, teaches the method of claim 13, wherein positioning the portable door lock assembly between the stall door and the stall wall further comprises translating the portable door lock assembly between the stall door and the stall wall from a first end of the stall door and the stall wall. Myers, in view of Mahadeo is silent to positioning the portable door lock assembly between the stall door and the stall wall further comprises translating the portable door lock assembly between the stall door and the stall wall from a first end of the stall door and the stall wall. 
	However, one of ordinary skill in the art would have a reasonable expectation that the device taught by Myers, in view of Mahadeo, is capable of translating between the stall door and stall wall from a first end of the stall door and stall wall. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the step of positioning the portable door lock assembly between the stall door and the stall wall taught by Myers, in view of Mahadeo, to include translating the portable door lock assembly between the stall door and the stall wall from a first end of the stall door and the stall wall to adjust the position the portable door lock to a desired location for bracing the stall door.  

	Regarding claim 18, Myers, in view of Mahadeo, teaches the method of claim 13, wherein positioning the portable door lock assembly between the stall door and the stall wall further comprises translating the portable door lock assembly between the stall door and the stall wall from a second end of the stall door and the stall wall.
	However, one of ordinary skill in the art would have a reasonable expectation that the device taught by Myers, in view of Mahadeo, is capable of translating between the stall door and stall wall from a second end of the stall door and stall wall. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the step of positioning the portable door lock assembly between the stall door and the stall wall taught by Myers, in view of Mahadeo, to include translating the portable door lock assembly between the stall door and the stall wall from a second end of the stall door and the stall wall to adjust the position the portable door lock to a desired location for bracing the stall door.  

	Regarding claim 19, Myers, in view of Mahadeo, teaches the method of claim 13, further comprising:
	unlocking the foundation member with respect to the track member (Myers col. 2 lines 35-40, 54-59: the foundation member is locked with respect to the track member via the tooth 90 and restraining device 5, unlocking the restraining device 5 and releasing the tooth 9 corresponds to unlocking the foundation member with respect to the track member); 
	translating the foundation member along the track member away from the first end of the track member (Myers col. 4 lines 19-22);
	removing the portable door lock assembly from the stall door and the stall wall (Myers col. 1 lines 11-26, col. 4 lines 19-22: as modified above, the portable door lock assembly is removed from the stall door and stall wall); and
	rotating the one or more arm members of the foundation member such that the one or more arm members of the foundation member are parallel to the track member (Mahadeo [0016]: as modified above, rotating the one or more arms about the hinge results in the arms being parallel to the track member). 

	Regarding claim 20, Myers, in view of Mahadeo, teaches the method of claim 19, wherein unlocking the foundation member with respect to the track member further comprises disengaging the one or more latches from the one or more recesses of the track member (Myers col. 2 lines 54-57).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Myers, US 10,961,747, in view of Hsia, US Pub. 2004/0036301, and Mahadeo, US Pub. 2018/0313120.

Regarding claim 1, Myers discloses a portable door lock assembly (Fig. 1), comprising:
an elongated track member (20 Fig. 5) having a recess (80 Fig. 5) along a first face (Fig. 5);
a first foundation member (60 Fig. 5) having a body (illustrated in Fig. 5) permitted to translate along the elongated track member (col. 3 lines 24-27), the foundation member including:
an arm member (150 Fig. 5) extending outward from the body at an angle relative to an axis of the elongated track member (illustrated in Fig. 1); and
a latch (90, 100, 120, 110 Fig. 5) coupled to the foundation (col. 3 lines 16-24) and configured to selectively engage a recess (80 Fig. 5) in a top face of the elongated track member (see claim objection above) (Fig. 5 illustrates a recess on the first/top face; col. 3 lines 18-20), the latch configured to selectively secure the foundation member to a position along the elongated track member (col. 3 lines 25-29); and
a second foundation member (50 Fig. 5) coupled to a second end of the elongated track (30 Fig. 5), the second foundation member having a second arm member (130 Fig. 5);
wherein the arm member and the second arm member are located on opposing faces of the first foundation member and the second foundation member (Fig. 4 depicts the arm member 150 extending from a face of the first foundation member opposite to the face of the second foundation member from which the second arm member 130 extends), the first foundation member being able to translate relative to the second foundation member (col. 3 lines 20-29: the first foundation member is translated independently from the second foundation member).
 Myers is silent to the elongated track member including a stop at a first end, the stop having a width larger than a width of the elongated track member. 
Hsia teaches a stop (7 Fig. 3) at a first end (Fig. 1 illustrates the stop at a first end of the plate 2), the stop having a width larger than a width of an elongated track member ([0027]; Fig. 3). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongated track member disclosed by Myers to further include a stop at a first end, the stop having a width larger than a width of the elongated track member, as taught by Hsia, in order to avoid losing the foundation member by preventing the foundation member from being separated from the elongated track member (Hsia [0030]).
Myers, in view of Hsia, is silent to the arm member able to rotate relative to the first foundation member.
Mahadeo teaches an arm member (1 Fig. 6) able to rotate relative to a first foundation member (3 Fig. 6; [0016]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm member taught by Myers, in view of Hsia, to be able to rotate relative to the foundation member for compact storage and transportation, as taught by Mahadeo, in order to allow the device to be easily stored when not in use (Mahadeo [0016]). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Myers, US 10,961,747, in view of Hsia, US Pub. 2004/0036301, and Mahadeo, US Pub. 2018/0313120, as applied to claim 1 above, and further in view of Wright, US 4,471,981.

Regarding claim 11, Myers, in view of Hsia and Mahadeo, teaches the assembly of claim 1. However, Myers, in view of Hsia and Mahadeo, are silent to the elongated track member having a second recess along a second face, the second face opposing the first face; and the first foundation member having a second latch coupled to the first foundation member and configured to selectively engage a second recess on a lower face of the elongated track member, the second latch configured to selectively secure the position of the first foundation member along the track member. 
Wright teaches an elongated track member (32 Fig. 5) having a first recess along a first face (Fig. 5: notches on top) and a second recess along a second face (Fig. 5: notches on bottom), the second face opposing the first face (Fig. 5); and a first foundation member (34 Fig. 1) having a first latch (80 Fig. 6) and a second latch (82 Fig. 6) coupled to the first foundation member (80 Fig. 6) and configured to selectively engage recesses of the elongated track member (col. 2 line 67-col. 3 line 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Myers, in view of Hsia and Mahadeo, by duplicating the first latch coupled to the first foundation member so the elongated track member has a second recess along a second face, the second face opposing the first face, and the second latch is configured to selectively engage a second recess on a lower face of the elongated track member, the second latch configured to selectively secure the position of the first foundation member along the track member, as suggested by Wright, to provide additional insurance against dislodgment of the first foundation member (Wright col. 1 lines 33-37). 

Regarding claim 12, Myers, in view of Hsia, Mahadeo, and Wright, teaches the assembly of claim 11, wherein the latch and the second latch are each configured to pivot so as to selectively engage the respective recesses (Myers col. 3 lines 18-20: as modified above, the latch and second latch each pivot to engage separate recesses), the latch and the second latch permitting selective translation of the first foundation member along the track member (Myers col. 3 lines 18-24: as modified above, the latch and the second latch hold the first foundation member in place until pivoted to release the recesses).

Response to Arguments
Applicant’s arguments with respect to the objections to the drawings and the specification have been fully considered and are persuasive.  The objections to the drawings and the specification have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections under 112(b) have been withdrawn. 
In response to applicant's argument that Myers fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the pivoting arms or the recesses are along the top face and the lower face of the track member) are not recited in the rejected claim 1. Additionally, it is noted that claim 13 does not require the one or more latches are accessible from the same side of the stall door and stall wall. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that the device disclosed by Myers is illogical to be a lock, Myers teaches the door is blocked from being opened from one side of the door (col. 1 lines 53-59) and is capable of locking a door. The device disclosed by Myers does not rely on the latches alone to lock the door, Myers teaches the latches hold the foundation members in place to hold the door closed and attaching a supplemental restraint to prevent from unauthorized entry. Therefore, when the first blocking member (50) is exposed to the public, someone cannot open the door if they do not have the means to release the supplemental restraint.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sands (US 2461398) is related to a portable door fastener comprising a foundation member and latch that engages one of a plurality of holes in an elongated track member to secure a door in a closed position. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675